Territory of Michigan-—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD l8lO
Andrew Dexter Junr was attached by his goods and chatties Land and tenements to answer unto Joseph Emerson in a plea of trespass on the case whereupon the said Joseph by Elijah Brush his att complains for that whereas the said Andrew on the thirteenth day of October in the year of our Lord one thousand eight hundred nine towit at Detroit in the Territory aforesaid was indebted to the said Joseph Emerson in the sum of three thousand dollars money of the said United States for money by the said Andrew before that time had and received to and for the use of the said Joseph and at his special instance and request and being so indebted he the said Andrew in consideration thereof afterwards towit on the same day and year aforesaid towit at Detroit aforesaid undertook and faithfully promised the said Joseph to pay him the said Last mentioned sum of money when he the said Andrew should be thereto afterwards requested.
Yet the said Andrew not regarding his aforesaid several promises and undertakings so by him made in his behalf as aforesaid but contriving and fraudulently intending craftily & subtally to decei and defraud the said Joseph in this behalf hath not as yet paid the said Joseph the said sum of money or any part thereof altho so to do he the said Andrew was requested by the said Joseph afterwards towit on the same day and year aforesaid and often afterwards towit at Detroit aforesaid but he to pay the same hath hitherto entirely refused and still doth refuse to the said Joseph his damage of three thousand dollars and thereof to recover the same with costs &c he brings suit &c and hath pledges towit—Jn° Doe & Rd Roe E Brush Atty—
Joseph Emerson puts in his place E Brush his Atty ag( Andrew Dexter Junr in the plea aforesaid

[In the handwriting of Elijah Brush]